UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                           )
RICHARD FISHER,                            )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )             Civil Case No. 09-1910 (RJL)
                                           )
ISAAC FULWOOD, JR., et al.,                )
                                           )
      Defendants.                          )

                                       ORDER                                  ~

      F or the reasons set forth in the Memorandum Opinion entered this   2..7 day of
March, 2011, it is hereby

      ORDERED that Plaintiffs Motion in Opposition to Defendants' Motion to
Dismiss and for Summary Judgment [#15] is DENIED.

      SO ORDERED.
                                                             ,

                                                     ~
                                                     United States District Judge